Citation Nr: 1505359	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2011 rating decisions of the Department of Veterans Affairs (VA).  The VA Regional Office (RO) in Montgomery, Alabama has jurisdiction over the appeal.  

The Veteran testified before the undersigned at a Travel Board hearing in October 2014.  A transcript of this hearing is associated with the record.  

The Board notes that a claim of service connection for a lung disorder diagnosed as asthma, was originally denied by the RO in the July 2007 rating.  This was not appealed by the Veteran.  However he subsequently filed a new claim for service connection for chronic obstructive pulmonary disorder (COPD) and bronchitis in January 2011.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and given the evidence of potentially more than one diagnosed lung disorder, coupled with the claim for service connection for more than one lung disorder, the Board has recharacterized the issue as a general claim for a lung disorder as reflected on the title page.

The issues of entitlement to service connection for a lung disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during military service, while serving as a helicopter mechanic in Vietnam.

2.  The Veteran's hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A detailed discussion of VA's various duties to notify and assist is unnecessary in this case, given the favorable nature of the Board's decision. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Historically, the Veteran served on active duty in Vietnam with a military occupational specialty that included working as a turbo helicopter mechanic.  He has alleged in lay statements including his October 2014 hearing testimony that he was exposed to acoustic trauma from his in-service duties as a helicopter mechanic without ear protection.  In addition to the noise from engines he also reported exposure to noise from explosions and small arms fire while working in combat areas.  He testified in his October 2014 hearing that he believed his hearing had been affected at the time by the noise in service.  

Service treatment records are silent for issues with hearing loss or tinnitus.  On audiological evaluation in June 1967 prior to discharge from active service, pure tone thresholds, in decibels (Db) converted to International Standards Organization (ISO) units, were as follows: At 500, 1000, 2000, and 4000 Hertz, his right ear recorded 10 (25) Db, 5 (15) Db, 10 (20) Db, and 10 (15) Db respectively.  His left ear recorded 15 (30) Db, 15 (25) Db, 15 (25) Db, and 30 (35) Db respectively.  No measurement was made at 3000 Hertz.  No hearing impairment was noted.  His report of medical history did confirm complaints of ear, nose and throat (ENT) trouble and running ears but he denied hearing loss.  A VA general examination also from August 1967 is noted to show normal ears with no evidence of hearing loss noted.  This did not include an audiology examination.

Post service records primarily address other medical issues, but as early as a November 1985 hospital discharge summary addressing another medical diagnosis, the diagnoses included decreased hearing.  Plans were noted to include rescheduling an audiology appointment to outpatient to evaluate the hearing loss.  However none of the subsequent records reflect that a follow-up appointment was made for such evaluation during this period of time.  

In October 2007 a private audiology report noted complaints of tinnitus with frequent ringing of the bilateral ears.  The Veteran was noted to report that he felt his hearing decreased during service, with a history of exposure to a lot of explosions and helicopter noise.  He was also noted to work in construction for 45 years post service, with no history of past ear pathology.  He was also noted to have frequent migraines and dizziness.  Otologic examination revealed clear canals and visible eardrums with results of the audiological testing disclosing mild to severe sensorineural hearing loss (SNHL) in each ear.  The audiologist provided an opinion that the Veteran's hearing loss could have been initiated in the military but it was likely that construction work added to his hearing loss.  The audiologist also gave an opinion that the frequent ringing tinnitus could certainly have been initiated in the military service with all the explosions and that he should be given consideration for tinnitus by the VA.  

In November 2007 the Veteran underwent VA examination to address his hearing loss and tinnitus claims.  On audiological evaluation, pure tone thresholds, in decibels (Db), were as follows: At 500, 1000, 2000, 3000 and 4000 Hertz , his right ear recorded 25 Db, 25 Db, 20 Db 25 Db and 50 Db respectively.  His left ear recorded 25 Db, 25 Db, 40 Db, 60 Db and 80 Db respectively.  Maryland CNC speech discrimination readings were 88 percent for each ear.  The examiner reviewed the claims file and noted the history of exposure to excessive noise from helicopters, plus exposure to combat noise while in service.  His post service history included being in construction for 43 years.  The examiner diagnosed mild high frequency SNHL in the right ear and mild to severe high frequency SNHL in the left ear.  Regarding a history of tinnitus the Veteran indicated he was not sure when he began to notice it.  The symptoms were bilateral periodic ringing of the ears lasting for a few minutes daily.  The examiner gave an opinion that based on the separation examination in the claims file showing hearing within normal limits on his separation examination, his current hearing loss was not related to the military noise exposure.  The examiner also noted that the Veteran could not pinpoint a frame of time that his tinnitus began or associate it with any event in service.  Therefore his opinion was that the current hearing loss was not as likely as not related to service.  

VA and private treatment records thereafter from 2009 through 2014 show the presence of hearing loss with hearing aids recommended in September 2009 for symptoms of decreased hearing sensitivity and intermittent tinnitus bilaterally.  He was noted to have normal hearing through 2000 Hertz sloping to profound hearing at 6000 Hertz for the right ear and normal hearing to 1500 Hertz sloping to moderate to severe hearing loss for the left ear from1500 Hertz and beyond.  He was fitted for hearing aids for the left ear only in October 2009.  The VA records from August 2009 through 2011 noted findings of hearing loss with a military history that repeatedly gave a history of noise exposure in service to engine noise although the engine noise was incorrectly said to be from jet engines.  These records also continued to show that he had a hearing aid for his left ear only.  As recently as a September 2014 private audiology record, he was noted to have a hearing aid only for the left ear, with the right ear hearing loss noted to slope from normal to moderately severe-profound at 3000 Hertz and sloping to severe at 1500 Hertz on the left.  

The Veteran testified at his October 2014 hearing that following his in-service exposure to noise from helicopter engines and explosions, his post service occupation did not really involve exposure to loud noise, although he worked in construction.  He explained that his occupation had been as a cement finisher, involving smoothing out concrete by hand, and that this did not involve exposure to loud noises such as jackhammers.  He noted that he did not clarify the nature of his post service occupation in regards to noise exposure to the VA examiner.  He pointed out that he did not use hearing protection at work, because he did not work in noise hazard areas.  In regards to tinnitus, he indicated that he did not really understand the question well when asked by the examiner about when he first noticed ringing in his ears.  He testified that he first noticed it in Vietnam but indicated that he ignored it because he didn't know it would be permanent.  He reported having constant ringing in his ears, sounding like crickets.  

The Board finds that the Veteran's testimony regarding his the nature of post service occupation is credible and supported by other evidence of record, to include a January 1980 VA neuropsychiatric examination which noted his occupation as a cement finisher and laborer at a construction company.
Based on a review of foregoing, and affording the Veteran the benefit of the doubt, the Board finds that his bilateral hearing loss is as likely as not related to his in-service noise exposure.  At the outset, the Board finds that the medical evidence of record sufficiently confirms a diagnosis of bilateral hearing loss meeting the VA criteria for a disability.  38 C.F.R. § 3.385.  Although the November 2007 VA examiner determined that the hearing loss was not related to service, with the opinion based on the normal findings of hearing on separation examination of June 1967, this examiner did not account for the notation of decreased hearing reported in the November 1985 hospital discharge summary, and thus appears to be based on a less than complete review of the records.  

In regards to the October 2007 private audiology report, the Board notes that this medical evaluator appears to provide an opinion indicating that the Veteran's hearing troubles could have had their beginning in the military, but then determined that his post service construction work was responsible for the progression of it.  At the time this report was made, the Veteran had not clarified that his post service work, while in the construction field, did not actually entail exposure to acoustic trauma.  Thus the unfavorable portion of this report is not based on complete information of his post service occupational exposure, while the more favorable portion of the report is based on the more accurate history of exposure to noise from service, including helicopter sounds.  The Board affords the Veteran the benefit of the doubt based on the evidence that includes confirmed evidence of in-service acoustic trauma, evidence of a possible hearing loss as early as 1985, evidence of a current disability of hearing loss, and medical evidence indicating that the hearing loss could have had its onset in service.  The Board therefore concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

Regarding the claim for tinnitus, in written statements and in his October 2014 testimony before the Board, the Veteran indicated that he first began to experience tinnitus in service but thought it would go away.  He has clarified that he did not correctly understand the instructions from the VA examiner in regards to the tinnitus.  At the outset, the Board finds that the medical evidence of record to include the October 2007 private audiology report and the VA audiology report sufficiently confirms a diagnosis of tinnitus.  The first element of service connection is accordingly satisfied. 

Regarding the second element of service connection, as noted in the above discussion regarding hearing loss, the Board finds that the Veteran was exposed to acoustic trauma during military service.

Finally, with respect to the medical nexus, the Veteran was provided with a VA audiological examination in November 2007, at which time he reported ringing tinnitus.  Given the lack of evidence of hearing loss in service, and the Veteran's inability to recall a specific date of onset of his tinnitus, the examiner concluded that the Veteran's current hearing loss was not caused by his military service, but did not actually provide an opinion about the etiology of the tinnitus.  However the October 2007 private audiology report does give an opinion that the Veteran's tinnitus could certainly have been initiated in the military service based on noise exposure and the audiology recommended that he should be given consideration for a grant of service connection for tinnitus by the VA.

The Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  He additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service. 

The Board acknowledges that the November 2011 VA examiner offered a negative opinion with respect to this claim.  However, in rendering the negative opinion, the examiner did not consider the Veteran's competent and credible lay testimony of having ringing in his ears while in the service.  As the VA examiner failed to consider this testimony, the Board concludes that the VA examiner's opinion is entitled to little probative weight.  Rather the Board adopts the opinion from the October 2007 private audiology opinion that essentially states that his tinnitus is related to the in-service acoustic trauma.  

Moreover, as the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board therefore concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition of the Veteran's remaining claims.

Regarding the claim for a lung disorder, the Board finds that further development is necessary.  At his October 2014 hearing, he forwarded multiple theories of causation for his lung disorder, claimed as COPD and bronchitis.  His representative argued that his claimed lung disorders of COPD and bronchitis should be treated as a single disability.  It was further discussed that his lung disorder should be linked to Agent Orange exposure in service, or alternately to exposure to fumes from in-service duties that included burning human waste or exposure to asbestos while working as an aircraft mechanic.  It was noted that while in service the Veteran was noted to have a history of childhood asthma and chest problems in the service treatment records.  The Veteran indicated that he was never formally diagnosed with asthma by a doctor but was merely told he had this condition by lay persons who treated him in childhood.  He also indicated that he would ask his family doctor to provide an opinion as to the causation of his lung disorder, however no such opinion was subsequently obtained.  

The Veteran has also expressed a willingness to undergo a VA examination at his October 2014 hearing.  Although he did undergo a respiratory disorders examination in June 2009 which determined that he did not have an aggravation of childhood asthma in service, and another respiratory disorders examination in December 2011 that determined that COPD was not incurred in and aggravated by service, these examinations failed to address the complete evidence of record and did not include consideration of all the claimed bases of entitlement.  The Board further notes that the December 2011 VA examination determined that there was no evidence of COPD, yet noted findings suggestive of restrictive lung disease on pulmonary function testing, without further delving into the etiology of the restrictive lung disease.  

Thus, the Veteran should be afforded a VA examination to determine whether lung disability diagnosed on examination is etiologically related to service, not only to include the in-service episodes of treatment for bronchitis treated in November 1965 and October 1966, and other respiratory disorders in service, but to address the other theories of entitlement, including from asbestos exposure, Agent Orange exposure and exposure from burning waste.  In this regard, the Board notes that the Veteran's exposure to Agent Orange is conceded, and his testimony regarding exposure to fumes and asbestos in conjunction with his duties as an aircraft mechanic is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); see also M21-MR, IV.ii.2.C.9.f. (specifically referencing brake linings as a possible source of asbestos exposure). 

In regards to the issue of entitlement to a TDIU, this matter was denied by a June 2014 rating decision.  In July 2014 the Veteran filed a Notice of Disagreement.  To date, no statement of the case (SOC) addressing this matter has been issued by the RO.  Since the Veteran has filed an NOD with regards to the issue of entitlement to a TDIU, and as such requires the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC as to the issue of entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.

2.  Schedule the Veteran for an examination to determine the nature of any lung disorder, and to provide an opinion as to its possible relationship to service.  The Veteran's claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that this was done.  Special attention should be paid to the service treatment records reflecting episodes of bronchitis treated in service, as well as the history of childhood asthma shown in these records.  The examiner should identify any current lung disability or disabilities (including, but not limited to COPD, bronchitis, asthma, and/or any other lung disorder shown, including restrictive lung disease which had been shown on the December 2011 examination PFTs).  

For each diagnosed lung disorder, the examiner should address the following:

(a) Did the lung disorder clearly and unmistakably (obviously or manifestly) exist prior to his acceptance and enrollment into active military service?

(b) If the answer to question (a) is "Yes," was the lung disorder clearly and unmistakably (obviously or manifestly) not aggravated beyond its natural progression by such service?

(c) If the answer to question (a) is "No," is it at least as likely as not (a 50 percent or greater probability) the lung disorder was incurred in or is otherwise related to an event, injury, or disease in service, to include the Veteran's conceded exposure to asbestos, fumes from burning feces and Agent Orange therein?  Please note: if the diagnosed disability is not shown to be a lung disease that is on the list of presumptive diseases to Agent Orange exposure, the examiner must still address the etiological relationship between the in-service exposure to Agent Orange and the lung disability on a direct basis.  

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


